United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-20357
                            c/w No. 05-20503
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANH TUAN TRAN,
                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                     USDC No. 4:04-CR-433-ALL
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Anh Tuan Tran appeals the sentence imposed following his

guilty-plea convictions for possession with the intent to

distribute a controlled substance and being a felon in possession

of a firearm.     Tran argues that the district court erred in

sentencing him based on additional amounts of controlled

substances not charged in the indictment and not admitted by him

during his plea colloquy.    He argues that because the additional

amounts of controlled substances were not proved beyond a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-20357
                           c/w No. 05-20503
                                  -2-

reasonable doubt, his sentence was erroneous under United States

v. Booker, 543 U.S. 220 (2005).

     Tran was sentenced after Booker was decided and therefore he

was not subjected to a mandatory sentencing regime.     “Booker

contemplates that, with the mandatory use of the Guidelines

excised, the Sixth Amendment will not impede a sentencing judge

from finding all facts relevant to sentencing.”     United States v.

Johnson, 445 F.3d 793, 798 (5th Cir.), cert. denied, 126 S. Ct.
2884 (2006).     “The sentencing judge is entitled to find by a

preponderance of the evidence all the facts relevant to the

determination of a Guideline sentencing range and all facts

relevant to the determination of a non-Guidelines sentence.”      Id.

Such is the case “even where calculation of the appropriate range

requires the court to take into account facts not proven to a

jury.”   Id.   Accordingly, Tran’s argument lacks merit.

     AFFIRMED.